DISMISS; and Opinion Filed January 23, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00380-CV

           RICHARD A. MYERS, REALTY CAPITAL CORPORATION, AND
                 REALTY CAPITAL PARTNERS, LLC, Appellants
                                   V.
             LINDA PAVLIK AND PAVLIK AND ASSOCIATES, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13928

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                 Opinion by Justice Fillmore

       Before the Court is the parties’ January 21, 2014 Agreed Motion to Dismiss the appeal.

The parties have informed the Court that they have settled all matters before the Court in this

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE


130380F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD A. MYERS, REALTY                           On Appeal from the 191st Judicial District
CAPITAL CORPORATION, AND                           Court, Dallas County, Texas,
REALTY CAPITAL PARTNERS, LLC,                      Trial Court Cause No. DC-11-13928.
Appellants                                         Opinion delivered by Justice Fillmore,
                                                   Justices Bridges and Lewis participating.
No. 05-13-00380-CV         V.

LINDA PAVLIK AND PAVLIK AND
ASSOCIATES, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED with
prejudice.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–